Title: Madison’s Amendments to the Declaration of Rights, [29 May–12 June 1776]
From: Madison, James
To: 


    Editorial Note
    There is no certain evidence known to the editors which fixes the time when either JM’s first or second amendment was laid before the Convention or its committee of the whole. The official journal of the Convention merely reveals that the drafting committee’s report, having been printed, was debated on 29 and 30 May and 3, 4, 5, and 11 June 1776. The session of 11 June seems to be the most likely occasion since the journal for that day records that “The Convention then proceeded to the consideration of the amendments reported to the declaration of rights, and having gone through the same, and agreed thereto, Ordered, That the said declaration of rights, with the amendments, be fairly transcribed, and read a third time.”
    Furthermore, it perhaps may be assumed that the Convention debated the articles in succession, from the first to the last. If so, the one on religion would have been the final one discussed. On 12 June the Convention unanimously adopted “A Declaration of Rights” (Proceedings of the Convention, May 1776, pp. 25–43, passim).
     
    [29 May–12 June 1776]
    A
    That Religion or the duty we owe to our Creator, and the manner of discharging it, being under the direction of reason and conviction only, not of violence or compulsion, all men are equally entitled to the full and free exercise of it accordg to the dictates of Conscience; and therefore that no man or class of men ought, on account of religion to be invested with peculiar emoluments or privileges; nor subjected to any penalties or disabilities unless under &c
    B
    18. That religion, or the duty which we owe to our Creator, and the manner of discharging it, can be directed only by reason and conviction, not by force or violence; and therefore, that all men are equally entitled to enjoy the free exercise of religion, according to the dictates of conscience, unpunished and unrestrained by the magistrate, Unless the preservation of equal liberty and the existence of the State are manifestly endangered; And that it is the mutual duty of all to practice Christian forbearance, love, and charity towards each other.
    